DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Form 892 – Non Patent Literature
	Copies of the Non Patent Literature prior art references cited in the accompanying Form 892 may be located in the file wrapper of parent U.S. Application No. 15/473,820.

Claim Interpretation
	The examiner notes the explicit definition of “straggler” as described in paragraph [0034] of the specification:  “In cases where parallelism is not achieved, some tasks within the job may manifest as ‘straggler’ tasks (also referred to herein simply as ‘stragglers’) that are completed considerably slower than the remaining tasks in the job, thereby delaying the completion of the job (or the stage of the job).”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Independent claims 21, 38, and 39 each recite “indicative of tasks likely to be straggler tasks in a job.”  This should be amended to recite “indicative of tasks likely to be straggler tasks in a future job” because the set of conditions are to be applied to jobs which have not yet occurred, instead of past jobs (e.g., “in a job performed by a distributed computing system”).
	The dependent claims do not cure the deficiency of independent claims 21, 38, and 39, and are rejected for the same reasons.

	Claim 22 should be amended to recite “determine the set of straggler tasks in the future job” for the reasons described with respect to independent claim 21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims do not fall within at least one of the four categories of patent eligible subject matter.

	Claim 21 recites “[a]t least one machine accessible storage medium.”  Dependent claims 22-37 recite “[t]he storage medium.”  The recited storage mediums are capable of being implemented as propagating signals and are therefore directed to non-statutory subject matter.  
The examiner suggests that claim 21 be amended to recite “[a]t least one non-transitory machine accessible storage medium” to overcome the rejection.  Further, claims 22-37 are suggested to be amended to recite “[t]he at least one non-transitory machine accessible storage medium” to overcome the rejection.  


Claims 21-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 

In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.

(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.

2019 Revised Guidance, Step 1
	Claims 21, 38, and 39 are respectively drawn to a media, method, and system, thus they fall into one of the four recognized statutory classes.

2019 Revised Guidance, Step 2A Prong One

A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v.
SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer
components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").
	Claims 21 and 38 recite “identify a subset of tasks . . . perform a supervised machine-learning algorithm . . . determine a set of conditions . . .”.  Claim 39 recites “receive a set of inputs . . . receive a set of labels . . . apply the set of inputs and the set of labels . . .”.  Given their broadest reasonable interpretation, these limitations 
	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.

2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.

	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.

2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, 
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  
	For example, claims 21 and 38 recite “identify a subset of tasks . . . perform a supervised machine-learning algorithm . . . determine a set of conditions . . .”, and claim 39 recites “receive a set of inputs . . . receive a set of labels . . . apply the set of inputs and the set of labels . . .”.  These computer functions are well-understood, routine, and conventional activities.  See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2015) ("That a computer receives and sends the information over a network--with no further specification--is not even arguably inventive"); Alice, 573 U.S. at 224-26 (basic 
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “storage medium”, “processor”, and “memory element” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, even when the recitations are considered in combination, there is absent anything that represents something more than the performance of routine, conventional functions of a generic computer. That is, the claims at issue do not require any non-conventional computer components, or even a "'non-conventional and non-generic arrangement of known, conventional pieces," but merely call for performance of the claimed information collecting, processing, and displaying "'on a set of generic computer components." Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).
	Finally, it is worth noting that although the claims of this application are not rejected under 35 U.S.C. § 102 or § 103, this does not change the analysis and outcome.  Although the second step in the Alice/Mayo framework is termed a search for an "inventive concept," the analysis is not an evaluation of novelty or non-obviousness,
but rather, a search for “an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Alice, 573 U.S. at 217. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct at 1304; see Flook, 437 U.S. at 588-595.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 38, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, and 18, respectively, of parent U.S. Patent No. 10,607,155 (hereinafter “the ‘155 patent”).  

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader than and anticipate those of the reference parent patent.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The prior art of record, USPN 9,424,074 to Pjesivac-Grbovic et al. (“Pjesivac-Grbovic”), teaches learning the most useful backup tasks when processing a job in a distributed computing application. For example, training data may be generated by running a job and running backup tasks for some of the tasks for that job. List of features may be generated for each backup task at different times. A representative list of features may be labeled according to the backup tasks usefulness to the job. The lists and usefulness labels may be used to generate a model of usefulness. The model may then be used to evaluate the usefulness of the tasks for the next job. This information may then be used to schedule backup tasks for execution. In addition, lists of features for these backup tasks may be generated and then used to update the model in a continuous learning loop.
However, Pjesivac-Grbovic does not teach machine learning based on performance attributes of tasks which would determine straggler tasks in a job.

The prior art of record, USPN 9,392,060 to Rus et al. (“Rus”), teaches a distributed system adapted to manage the performance of distributed processes. In one aspect, multiple stripes associated with a data item are stored in a distributed storage. The stored stripes include one or more stripes of redundancy information for the data item. A distributed process including at least one task is performed. During performance of the distributed process, a determination is made as to whether to perform an accelerated data retrieval operation. Responsive to a determination to perform an accelerated data retrieval operation, at least one of the one or more stripes of redundancy information for the data item is requested from the distributed storage. Other stripes associated with the data item may also be requested from the distributed storage. After a sufficient subset of stripes associated with the data item is received, the data item is reconstructed using the subset.
However, Rus does not teach machine learning to identify straggler tasks, and instead relies on random selection algorithms to identify straggler tasks due to resource-related problems in striped data retrieval tasks.

The prior art of record, “Proactive Straggler Avoidance using Machine Learning” by Yadwadkar & Choi, published in 2012 (“Yadwadkar 2012”), teaches that the MapReduce architecture provides self-managed parallelization with fault tolerance for large-scale data processing.  Stragglers, the tasks running slower than other tasks of a job, could potentially degrade the overall cluster performance by increasing the job completion time. The original MapReduce paper identified that Stragglers could arise due to various reasons including software mis-configurations, hardware degradation, overloaded nodes or resource contention.  Straggler mitigation techniques are mainly concentrated on being agnostic to causes behind their occurrence and spawning speculative copies to mitigate them. A fundamental unanswered question though is “what really causes stragglers?".  Answering this question will not only open up proactive techniques to avoid stragglers by smarter scheduling, but will also give insights into the design of clusters.
	However, Yadwadkar 2012 does not teach using execution time of tasks or using performance attributes of tasks as inputs into a machine-learning algorithm for straggler identification and generating rules for avoiding straggler tasks when scheduling future jobs.

The prior art of record, “Multi-Task Learning for Straggler Avoiding Predictive Job Scheduling” by Yadwadkar et al., published in 2016 (“Yadwadkar 2016”), teaches that parallel processing frameworks accelerate jobs by breaking them into tasks that execute in parallel. However, slow running or straggler tasks can run up to 8 times slower than the median task on a production cluster, leading to delayed job completion and inefficient use of resources. Existing straggler mitigation techniques wait to detect stragglers and then relaunch them, delaying straggler detection and wasting resources. We built Wrangler, a system that predicts when stragglers are going to occur and makes scheduling decisions to avoid such situations. To capture node and workload variability, Wrangler built separate models for every node and workload, requiring the time-consuming collection of substantial training data. In this paper, we propose multi-task learning formulations that share information between the various models, allowing us to use less training data and bring training time down from 4 hours to 40 minutes. Unlike naive multi-task learning formulations, our formulations capture the shared structure in our data, improving generalization performance on limited data. Finally, we extend these formulations using group sparsity inducing norms to automatically discover the similarities between tasks and improve interpretability.
However, Yadwadkar 2016 does not teach using execution time of tasks or other performance attributes of tasks as inputs into a machine-learning algorithm for straggler identification.  Instead, node-based attributes are collected to determine a binary label for determining whether a task is a straggler or not.  Then the workload of a given node is used to train predictions of whether a task is a straggler for a given (node, workload) tuple.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A. Waldron/Primary Examiner, Art Unit 2152